 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ARTHUR HARRIS,                                    No. 2:21-cv-00342 KJM AC PS
12                       Plaintiff,
13            v.                                        ORDER
14    ROY HELSING and TERRANCE PARK
      HOA INC.,
15
                         Defendants.
16

17
             Plaintiff proceeds in this action in pro per. The matter was referred to a United States
18
     Magistrate Judge as provided by Local Rule 302(c)(21).
19
             On March 26, 2021, the magistrate judge filed findings and recommendations, which were
20
     served on plaintiff and which contained notice to plaintiff that any objections to the findings and
21
     recommendations were to be filed within twenty-one days. ECF No. 3. Plaintiff has filed
22
     objections to the findings and recommendations. ECF Nos. 4, 5.
23
             In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this
24
     court has conducted a de novo review of this case. Having reviewed the file, the court finds the
25
     findings and recommendations to be supported by the record and by the proper analysis.
26
     /////
27
     /////
28
                                                        1
 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed March 26, 2021, are adopted in full;
 3          2. Plaintiff’s request to proceed in forma pauperis (ECF No. 2) is GRANTED but the
 4   complaint (ECF No. 1) is DISMISSED with prejudice because it fails to state a claim upon which
 5   relief can be granted and because it brings claims against immune defendants; and
 6          3. The clerk of court is directed to close this case.
 7   DATED: April 29, 2021.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
